Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered October 16, 2009, convicting her of burglary in the third degree, upon her plea of guilty, and imposing sentence, including restitution in the sum of $878.50.
Ordered that the judgment is affirmed.
*911The defendant maintains that the restitution component of the judgment in the sum of $878.50 should be vacated because the County Court failed to fix the time and manner of performance on the record at the time of sentencing. This claim is unpreserved for appellate review (see CPL 470.05 [2]; People v Toxey, 86 NY2d 725, 726 [1995]; People v Bruno, 73 AD3d 941, 942 [2010]; People v Harris, 72 AD3d 1110, 1112 [2010]). In any event, contrary to the defendant’s contention, the record reveals that the County Court fixed the amount of restitution and directed the manner of performance at sentencing (see CPL 420.10; Penal Law § 60.27; People v Brown, 70 AD3d 1378, 1379 [2010]; cf. People v Jackson, 180 AD2d 755 [1992]). Fisher, J.P., Dillon, Balkin, Chambers and Sgroi, JJ., concur.